                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

         Plaintiff,                           Case No. 1:20−mj−50

   v.                                         Hon. Phillip J. Green

GRAND JURY WITNESS,

         Defendant.
                                       /



                          NOTICE OF HEARING


TAKE NOTICE that a hearing has been scheduled as set forth below:

Type of hearing(s):   Status Conference
Date/Time:            February 10, 2020 11:30 AM
Magistrate Judge:     Phillip J. Green
Place/Location:       601 Federal Building, Grand Rapids, MI




                                           PHILLIP J. GREEN
                                           U.S. Magistrate Judge

Dated: February 6, 2020          By:        /s/ Angie L. Doezema
                                           Courtroom Deputy
